Citation Nr: 1535035	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for an acquired psychiatric disorder.

The Veteran asserts that he has experienced symptoms of depression since service, due in part to receiving an early discharge following an in-service hospitalization for alcohol poisoning.  The Veteran's service treatment records do not document such an incident, and his service personnel records have not been associated       with the claims file.  As the personnel records may contain relevant information regarding the incident the Veteran has described and the circumstances surrounding his discharge, they should be obtained on remand.

The Veteran also indicated during his hearing that he received Social Security Administration (SSA) benefits, which he believed were based on age rather than disability.  However, the results of an inquiry previously conducted by the RO, which included a disability onset date that coincides with information the Veteran provided to a clinician regarding the onset of a work injury, indicate the Veteran may, at some point, have received SSA disability benefits, as well.  On remand, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the record includes a December 2013 letter from a private physician who the Veteran has indicated is his primary care provider.  However, treatment records from that physician are not associated with the claims file.  On remand, the Veteran should be given the opportunity to authorize VA to obtain records from that and any other private medical facilities that have treated him for a psychiatric condition since service.

The Board also notes that, in its August 2011 rating decision, the RO stated it had conducted an electronic review of VA treatment records that included records   from the Des Moines and Omaha VA Medical Centers.  On remand, those records, and any other outstanding VA treatment records, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran  the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private medical care providers, to include Dr. Moore, who have treated him  for mental health issues.  After securing any necessary release(s), request any relevant records identified that are not duplicates of those already contained in the claims file.

Additionally, associate with the claims file all VA treatment records from the Des Moines and Omaha VA Medical Centers dating through August 2011 that were reviewed electronically by the RO in the August 2011 rating decision, and any additional, relevant treatment records from VA facilities dated from that time, forward.

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If    the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After completing the requested actions, and any additional action deemed warranted after review of the evidence received in response to the above, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

